Appeal by claimant from a decision and award of the Workmen’s Compensation Board. Claimant was injured in an industrial accident. At a hearing before the board, the attorney for the employer and carrier conceded that claimant was then permanently totally disabled. The question before the board was whether this disability was caused by the industrial accident. One physician attributed claimant’s entire disability to cerebral arteriosclerosis and gave an opinion that none of his disability was due to the industrial accident. Another physician testified that claimant did receive a head injury in the industrial accident which either caused his total disability or aggravated the' arteriosclerotic changes in his brain. The board found that claimant was permanently partially disabled as the result of the industrial accident and fixed the amount of compensation accordingly. Claimant argues that there is no competent medical testimony that only a portion of his mental difficulties resulted from the industrial accident and that the board was required to find either that there was a total permanent disability as the result of the industrial accident or that none of the disability was caused thereby. The board was not required to accept or reject the whole of each medical opinion. It had the right to weigh the conflicting opinions in the light of the record as a whole and to determine that only a portion of claimant’s disability was due to the industrial accident. There is substantial evidence to support this determination. Decision and award unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.